DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon et al. (PGPUB 20170271031), hereinafter as Sharon, in view of Pan et al. (PGPUB 20190267100), hereinafter as Pan.

Regarding claim 1, Sharon teaches a controller, comprising: 
memory configured to a list of read voltages (Fig 1, list 146) in Flash memory coupled to the controller; and 
a microcontroller coupled to the memory and configured to: periodically update read voltages based on data programmed into the Flash memory ([0201] periodically estimates and tunes the optimal read thresholds); and 
check the list of entries upon reading data from the Flash memory (Fig 20, step 2016).
But not expressly put read table vs elapsed timing in a table/list,
Pan teaches a list/table entries of different read voltages with respect to different elapsed timing (Fig 12).
Since Sharon and Pan are both from the same field of semiconductor memory device, the purpose disclosed by Pan would have been recognized in the pertinent art of Sharon. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use the method as in Pan into the device of Sharon for the purpose of managing memory device operation. 
Regarding claim 2, Sharon teaches a timer (Fig 19, time 1960) coupled to the microcontroller and configured to generate clock interrupts, wherein the microcontroller is configured to periodically update the list of entries upon receiving each of the clock interrupts (Fig 20).
Regarding claim 3, Pan teaches in response to the data being read matching an entry in the list of entries, indicate, to the Flash memory, a recently programmed read level for the data being read, the recently programmed read level being different from a default read level (Fig 9a-d, at step S106 elapsed time since programming decide read voltages, e.g. Fig 12).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 4, Sharon teaches the recently programmed read level exceeds the default read level (Fig 7, default read level match to dash line after ELAPSE of time in Fig 7, i.e. a later time read voltage; recently programmed read voltage is the solid line IMMEDIATELY after which is greater).
Regarding claim 5, Sharon teaches to instruct the Flash memory to retrieve the recently programmed read level that is preset and stored in the Flash memory (Fig 12).
Regarding claim 7, Sharon teaches to indicate the recently programmed read level, the microcontroller is configured to determine the recently programmed read level on the fly and provide the recently programmed read level to the Flash memory (Fig 20, step 2004 to 2018).
Regarding claim 8, Sharon teaches a device as in rejection of claim 1
But not expressly in store read voltage in a table for different elapsed timing,
Pan teaches the memory is configured to store the list of entries for a predetermined period of time (Fig 12 setting value table).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 9, Sharon teaches an apparatus, comprising: 
Flash memory (Fig 1); and a controller coupled to the Flash memory and configured to manage data access of the Flash memory, the controller comprising: 
a microcontroller coupled to the memory and configured to periodically update the list of entries based on data programmed into the Flash memory (Fig 20 and [0201]), and 
Pan teaches to store a list of entries of data in the Flash memory (Fig 12);
check the list of entries upon reading data from the Flash memory (Fig 9b s107).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 10, Sharon teaches a timer coupled to the microcontroller and configured to generate clock interrupts; and the microcontroller is configured to periodically update the list of entries upon receiving each of the clock interrupts (Fig 20).
Regarding claim 11, Pan teaches to in response to the data being read matching an entry in the list of entries, indicate, to the Flash memory, a recently programmed read level for the data being read, the recently programmed read level being different from a default read level (Fig 12).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 12, Pan teaches programmed read level exceeds the default read level (Fig 7).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 13, Pan teaches to indicate the recently programmed read level, the microcontroller is configured to instruct the Flash memory to retrieve the recently programmed read level that is preset and stored in the Flash memory (Fig 12).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 15, argument used in rejection of claim 7 applies.
Regarding claim 16, argument used in rejection of claim 8 applies.
Regarding claim 17, Sharon teaches a method for managing read levels of Flash memory, comprising: periodically updating the list of entries based on data programmed into the Flash memory; (Fig 20, and [0201]); 
Pan teaches storing a list of entries of data in the Flash memory (Fig 12); checking the list of entries upon reading data from the Flash memory (Fig 9B S107).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 18, Sharon teaches generating clock interrupts, wherein periodically updating comprises periodically updating the list of entries upon receiving each of the clock interrupts (Fig 20 and [0201]).
Regarding claim 19, Pan teaches in response to the data being read matching an entry in the list of entries, indicating, to the Flash memory, a recently programmed read level for the data being read, the recently programmed read level being different from a default read level (Fig 12, different read voltage for different elapsed timing).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 20, Pan teaches the recently programmed read level exceeds the default read level (Fig 7 and Fig 12).
The reason for combining the references used in rejection of claim 1 applies.




Double Patenting
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of U.S. Patent No. 11016705. Although the claims at issue are not identical, they are not patentably distinct from each other.
Note: claim 6, 14 is/are only rejected on the base of DP.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827